Judge lioAivn
delivered the Court’s opinion as follows:-The court is of opinion, that the er of a bank note, having transmitted of by the mail, which has been stolen therein^ can not demand payment from the Bank of it’s amount, in consequence of holding the retained halff merely; but that he is entitled to demand the whole amount of the said note, on satisfying the Bank of the verity of the above facts, or establishing them by the judgment of a Court of Equity, and giving, in either case, a satisfactory Indemnity, to secure the bank against future loss from the appearance and setting up of the other half of such note.'-But the requisite proof does not exist in the case before us; the half notes, on which the bill is founded, not being specifically and satisfactorily identified, as the counterparts of the halves transmitted; for want of which proof, the decree is to be reversed» and the bill dismissed.